In the United States Court of Federal Claims
                              OFFICE OF SPECIAL MASTERS
                                      Case No. 13-872
                                   Filed: June 24, 2014

* * * * * * * *           *   *   *   *   *  *
KAREN SCHULER,                               *              UNPUBLISHED
                                             *
               Petitioner,                   *
                                             *              Special Master Gowen
v.                                           *
                                             *
SECRETARY OF HEALTH                          *              Attorneys’ Fees and Costs;
AND HUMAN SERVICES,                          *              Reasonable Amount Requested to
                                             *              Which Respondent Does Not Object.
               Respondent.                   *
                                             *
* * * * * * * * * * * * *
Paul R. Brazil, Muller Brazil, LLP, Philadelphia, PA, for petitioner.
Lindsay Corliss, United States Department of Justice, Washington, DC, for respondent.

                      ATTORNEYS’ FEES AND COSTS DECISION 1

        On November 1, 2013, Karen Schuler (“petitioner”) filed a petition pursuant to the
National Vaccine Injury Compensation Program. 2 42 U.S.C. §§ 300aa-1 to -34 (2006). The
petition alleges that as a result of an influenza vaccine administered to her on November 8, 2010,
petitioner suffered from Guillain-Barré syndrome and steroid myopathy. Petition at 1. On June
12, 2014, a 15-Week Stipulation Order was entered based on the parties’ tentative agreement in
this case. It is expected that a stipulation regarding compensation will have been filed by
November 2014.

1
  Because this decision contains a reasoned explanation for the undersigned’s action in this case,
the undersigned intends to post this decision on the website of the United States Court of Federal
Claims, in accordance with the E-Government Act of 2002, Pub. L. No. 107-347, 116 Stat. 2899,
2913 (Dec. 17, 2002). As provided by Vaccine Rule 18(b), each party has 14 days within which
to request redaction “of any information furnished by that party: (1) that is a trade secret or
commercial or financial in substance and is privileged or confidential; or (2) that includes
medical files or similar files, the disclosure of which would constitute a clearly unwarranted
invasion of privacy.” Vaccine Rule 18(b). Otherwise, the entire decision will be available to the
public. Id.
2
  The National Vaccine Injury Compensation Program is set forth in Part 2 of the National
Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755, codified as amended,
42 U.S.C. §§ 300aa-1 to -34 (2006) (Vaccine Act or the Act). All citations in this decision to
individual sections of the Vaccine Act are to 42 U.S.C.A. § 300aa.

                                                1
        On June 24, 2014, the parties filed a Stipulation of Facts Concerning Final Attorneys’
Fees and Costs. According to the stipulation, the parties stipulate to an award to petitioner of
attorney’s fees and costs in the amount of $15,250.00. In accordance with General Order #9,
petitioner’s counsel represents that petitioner has not incurred any personal litigation costs in
pursuit of this claim.

        The Vaccine Act permits an award of reasonable attorneys’ fees and costs. 42 U.S.C. §
300 aa-15(e). Based on the reasonableness of the parties’ stipulation, the undersigned GRANTS
the request for approval and payment of attorney’s fees and costs.

       Accordingly, an award should be made as follows:

           in the form of a check jointly payable to petitioner and to Paul R. Brazil, of Muller
           Brazil, LLP, in the amount of $15,250.00.

        In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the court SHALL ENTER JUDGMENT in accordance with the terms of the parties’
stipulation. 3

        IT IS SO ORDERED.

                                               s/Thomas L. Gowen
                                               Thomas L. Gowen
                                               Special Master




3
 Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties’ joint filing of
notice renouncing the right to seek review.
                                                  2